Certiorari.
Resuelto por los fundamentos del caso No. 560 de febrero 15, 1927, haciéndose innecesario adoptar resolución alguna en este caso.
Ex parte Rivas Rosario, Peticionario. — Admisión al ejer-cicio de la abogácía. Febrero 21, 1927. Vista la solicitud presentada por el peticionario-y examinada la Ley No. 17, aprobada en mayo 20, 1925, para enmendar la sección cuarta de la Ley No. 38 determinando reglas para el ejercicio de la profesión de abogado en Puerto Rico, etc., aprobada en 13 de abril, 1926, admítese al peticionario al ejercicio de la abogacía sjn examen tan luego haya sido favorablemente recomendado por la Comisión de Reputación.